Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to enjoin the respondents from further prosecuting a criminal action against the petitioner under Suffolk County Indictment No. 12344/93 now pending in County Court, Suffolk County, on the ground that further prosecution of the petitioner violates the constitutional protections against double jeopardy.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Bracken, Sullivan, Balletta and Thompson, JJ., concur.